UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

CORPUS CHRISTI DIVISION
MUSTANG TOWERS §
COUNCIL OF CO-OWNERS, INC. §
§
Plaintiff, §
§
Vv. § CIVIL ACTION NO. 2:18-CV-00355
§
UNITED NATIONAL INSURANCE §
COMPANY §
§
Defendants. §
§
EXHIBIT A: AFFIDAVIT OF MIKE KRISMER
AFFIDAVIT
STATE OF TEXAS

Gr nr

COUNTY OF NUECES §

BEFORE ME, the undersigned notary public, on this day personally appeared Mike
Krismer, known to me to be the person whose name is subscribed to this instrument, and being first

duly sworn, such person deposed and stated the following:

"My name is Mike Krismer. I am over 18 years of age and I am fully competent to make
this Affidavit. I have personal knowledge of the facts stated herein because I have personally
inspected and evaluated the Mustang Towers condominium complex on numerous occasions and
I have been involved in evaluating hundreds of damaged buildings involved in property
insurance claims. Also, I am qualified to give the opinions reflected in this affidavit, and I know
what my opinions are. I am a Certified Indoor Environmental Consultant and a Mold
Assessment Consultant holding Texas License Number MAC0139, which authorizes me to
evaluate the effects of moisture on architectural building components of a structure. I have many
years of experience in performing moisture damage evaluations in buildings, including the
effects of moisture on cellulose materials and a variety of other building components, and I have
assisted clients by identifying and implementing solutions for the restoration of many water
damaged buildings. I have also witnessed many appraisals and arbitrations of associated
insurance claims and lawsuits, and I have testified as an expert in over 100 trials and arbitrations.

Based upon my experience and my knowledge of this building complex and insurance
claim, I believe that two contractors or estimators and an umpire could determine the cost of
repairing the damage caused to the main building at Mustang Towers within a few months if
tasked to do so and not impaired by other commitments. Based on my experience with similar
damaged buildings, I was able, with the help of Art Boutin, a licensed public adjuster, to
estimate the total cost at Mustang Towers’ main building within a few weeks at $8 million
within a small margin of error. Based upon my experience and expertise, if a formal appraisal of
the hurricane damage to Mustang Towers had been initiated in December of 2017, it should have
been completed within six months and it would almost certainly have been completed within
nine months. My own initial appraisal of $8 million for the overall damage at Mustang Towers
only took about 60 days, although it took longer to generate specific repair plans and a line by
line computer estimate for purposes of preparing for litigation in this case. If the matter had been
resolved promptly by insurance appraisal, a substantial portion of this work would not have been
necessary or could have been performed more easily and therefore more inexpensively.

Attached to this affidavit are my invoices in this case and an invoice shown to me for Art
Boutin’s work in the case. Based upon these invoices, our investigating and estimating activities
in this case have cost over $40,000 so far. These activities involved identifying the damage to
the complex and estimating the method and cost to repair it, as well as documenting and
quantifying that damage for the purpose of our opinions qualifying as admissible expert opinions
in the trial of this case. I am familiar with the level of reliability and specificity necessary to
qualify as admissible expert opinion and with the amounts charged by experts of the same type
and qualifications as myself and Mr. Boutin in this locale, and in my opinion, the charges
reflected in these bills are reasonable.

The documents I reviewed and relied upon and the inspections and evaluations I
performed were of a type customarily relied upon by experts such as myself, and the
methodology I utilized in arriving at my findings and opinions, in this case, is reliable and is
generally followed by other experts in the field.”

Further affiant sayeth not.

Pus <

Mike Krismer

SWORN TO AND SUBSCRIBED BEFORE ME, the undersigned notary public, on this

thelY aay of 20h
" lovin be thomas

 

   
    

| NOTARY PUBLIC IN AND FOR
TERRYA THE STATE OF TEXAS

My Notary 1D # 6828744
Expires July 24, 2024 2

 
   
Art Boutin

4507 Walton Heath Cir
Austin, Tx 78747

Bill To

Snapka Law Firm

606 N Carancahua
Corpus Christi, Tx 78401

P.O. #
Terms

Item

Hourly
Hourly
Hourly
Hourly
Hourly
Hourly

Discount

Art Boutin

artboutin@hotmail.com

Description

Xactimate reports Mustang Towers 5/24,5/25,5/26
Xactimate reports 6/20,6/21,6/22

Inspect property and enter Xactimate - 7/27
Inspect property and enter Xactimate - 7/31
Inspect property and enter Xactimate - 8/1

Inspect and enter Xactimate 8/09,8/10,8/11

Discount - Advance

512-584-1429

Date 8/14/2018
Invoice # 512

Ship To

4507 Walton Heath Cir
Austin, Tx 78747

Ship Date 8/14/2018
Due Date 8/14/2018
Other

Qty Price
12 150.00
12 150.00
8 150.00
8 150.00
4 150.00
24 150.00
-7,500.00
Subtotal
Sales Tax (0.0%)
Total
Payments /Credits
Balance Due

Amount

1,800.00
1,800.00
1,200.00
1,200.00

600.00
3,600.00

-7,500.00

$2,700.00
$0.00
$2,700.00
$0.00
$2,700.00
Art Boutin
4507 Walton Heath Cir
Austin, Tx 78747

Date 8/23/2018
Invoice # 518

Bill To | Ship To
Snapka Law Firm 4507 Walton Heath Cir
606 N Carancahua Austin, Tx 78747

Corpus Christi, Tx 78401

P.O. # Ship Date 8/23/2018
Terms Due Date 8/23/2018
Other
Item Description Qty Price Amount
Hourly Inspect property and issue Xactimate report - 8 /14/15/16 24 150.00 3,600.00
Mustang Tower
Hourly Inspect property and issue Xactimate report - 60 150.00 9,000.00
8/20/21/22/22/24 Mustang Tower
Subtotal $12,600.00
Sales Tax (0.0%) $0.00
Total $12,600.00
Art Boutin .
artboutin@hotmail.com 512-584-1429 Payments/Credits $0.00

Balance Due $12,600.00
517 Ronson

 

 

coos Corpus Christi, Texas 78412
Phone(361) 548-6462
Consulting
8/27/2018 Invoice Number: 18024
Re:
The Snapka Law Firm Mustang Towers
606 N. Caranchua, Suite 1511 6109 HY 361
Corpus Christi, Texas 78401 Port Aransas, Texas
HRS Rate Ext
5/17/2018 Stephen Krismer 8 $ 100.00 $ 800,00 Site Inspection and File Review
5/18/2018 Stephen Krismer 8 $ 100.00 $ 800.00 Site Inspection and File Review
5/21/2018 Stephen Krismer 8 $ 100.00 $ 800.00 Exhibits
5/22/2018 Stephen Krismer 8 $ 100.00 $ 800.00 Site Inspection and File Review
6/6/2018 Stephen Krismer 8 $ 100.00 §$ 800.00 Site Inspection and File Review
6/7/2018 Stephen Krismer 8 $ 100.00 $ 800.00 Site Inspection and File Review
6/8/2018 Stephen Krismer 8 $ 100.00 $ 800.00 Exhibits
7/11/2018 Stephen Krismer 3 $ 100.00 §$ 300.00 Set data Loggers
7/25/2018 Mike Krismer 4 $ 200.00 $ 800.00 Inspection with Baldwin and Art Boutin
8/9/2018 Mike Krismer 8 $ 200.00 $ 1,600.00 Inspection With Eric Althouse File Review
8/9/2018 Stephen Krismer 8 $ 100.00 §$ 800.00 Inspection With Eric Althouse File Review
8/10/2018 Mike Krismer 8 $ 200.00 $ 1,600.00 Inspection With Art - File Review
8/10/2018 Stephen Krismer 8 $ 100.00 $ 800.00 Inspection With Art - File Review
8/13/2018 Mike Krismer 8 $ 200.00 $ 1,600.00 Inspection With Art - File Review
8/13/2018 Stephen Krismer 8 $ 100.00 $ 800.00 Exhibits
8/14/2018 Mike Krismer 8 $ 200.00 $ 1,600.00 Inspection With Art - File Review
8/14/2018 Stephen Krismer 8 $ 100.00 $ 800.00 Inspection With Art - File Review
8/15/2018 Mike Krismer 8 $ 200.00 $ 1,600.00 Inspection With Art - File Review
8/15/2018 Stephen Krismer 8 $ 100.00 §$ 800.00 Inspection With Art - File Review
8/20/2018 Mike Krismer 8 $ 200.00 $ 1,600.00 Inspection File Review
8/20/2018 Stephen Krismer 8 $ 100.00 $ 800.00 Floor Plans
8/21/2018 Mike Krismer 8 $ 200.00 $ 1,600.00 File Review
8/21/2018 Stephen Krismer 8 $ 100.00 $ 800.00 Floor Plans
8/22/2018 Mike Krismer 8 $ 200.00 $ 1,600.00 File Review
8/23/2018 Mike Krismer 8 $ 200.00 $ 1,600.00 File Review
8/23/2018 Stephen Krismer 8 $ 200.00 $ 1,600.00 Floor Plans
8/24/2018 Mike Krismer 6 $ 200.00 $ 1,200.00 Presentation Board
Total $ 29,500.00
Total $ 29,500.00
Expenses
Total Expenses $ -

Meals, mileage & other expenses are included in above hourly fees
Less Retainer
Please Pay

15,000.00
14,500.00

ane
 

Please Make Checks Payable to and forward to:
Krismer Consulting, Inc.

517 Ronson

Corpus Christi, Texas 78412
517 Ronson

 

 

eet Corpus Christi, Texas 78412
Phone(361) 548-6462
Consulting
6/7/2018 Invoice Number: 18015
Re:
The Snapka Law Firm Mustang Towers
606 N. Caranchua, Suite 1511 6109 HY 361
Corpus Christi, Texas 78401 Port Aransas, Texas
HRS Rate Ext
Retainer Request Mustang Towers $ 15,000.00
Total $ 15,000.00
Total $ 45,000.00
Expenses

Total Expenses $ -
Meals, mileage & other expenses are included in above hourly fees

Please Pay $ 15,000.00

 

Please Make Checks Payable to and forward to:
Krismer Consulting, Inc.

517 Ronson

Corpus Christi, Texas 78412
